DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 07/27/22 is acknowledged and has been entered.  Claims 11 and 18-19 have been amended.  Claims 1-10 and 21-30 remain withdrawn as being directed to non-elected inventions.  Accordingly, claims 11-20 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mond et al (US 2021/0277093) in view of Sun et al (Feb. 20, 2020, pages 1-18 submitted in the IDS filed 09/09/21) and Yang et al (RSC Adv. 2017, 7, 48095-48101) and further in view of Biomerica (news/announcement online from company website, March 17, 2020, pages 1-3) (submitted in the IDS filed 09/09/21) or Su et al (US 2006/0292557).
Mond et al discloses a method of detecting neutralizing antibodies to SARS-CoV2 in a sample from a human subject (e.g.  abstract, para 0110).  Mond et al discloses that the sample can be a blood, serum or plasma sample (e.g. para’s 0025, 0036, 0110-0114, 0118, 0133).  Mond et al discloses that the neutralizing antibodies can be detected by any assay available including competition assays and lateral flow assays(e.g. para’s 0010, 0110).  Mond et al discloses that the method may include the comparison to a control or standard curve (known level) (e.g. para 0112).
Mond et al differs from the instant invention in failing to specifically teach contacting the sample with an ACE2 polypeptide or portion thereof capable of binding to a spike protein of a coronavirus and a polypeptide comprising the spike protein of the coronavirus or an ACE-2 binding portion thereof and detecting a detectable binding complex of the ACE-2 polypeptide and the spike protein.
Sun et al teaches that it is known and conventional in the art to contact a SARS-CoV RBD having a spike protein and ACE-2 with a sample comprising neutralizing antibodies for SARS-CoV-2 and allowing competition between the antibodies and proteins (e.g. page 7 and Figure 3).  Sun et al teaches that the CoV RBD comprising the spike protein binds to ACE-2 to form a complex and that this complex can be immobilized on a solid support (e.g. (e.g. page 7 and Figure 3).  
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate ACE-2 and spike protein and a competition assay such as taught by Sun et al into the method of Mond et al for the detection of neutralizing antibodies because Mond et al specifically teaches that any assay available such as a competition can be used and Sun et al shows that it is known and conventional to utilize a SARS-CoV RBD having a spike protein and ACE-2 with a sample comprising neutralizing antibodies for SARS-CoV-2 and allowing competition between the antibodies and proteins.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating ACE-2 and spike protein and a competition assay such as taught by Sun et al into the method of Mond et al for the detection of neutralizing antibodies.
Mond et al and Sun et al differ from the instant invention in failing to explicitly teach using lateral flow to detect the detectable binding complex
Yang et al teaches a lateral flow immunochromatographic test strip device designed to evaluate neutralizing antibodies in a sample and teaches that it is known and conventional in the art to provide labeled conjugates and immobilized binding partners within the lateral flow device (e.g. pgs 48095-48096).  Yang et al teaches that the lateral flow assays are simple and rapid for detecting the neutralizing antibodies (e.g. page 48095).
It would have been obvious to one of ordinary skill in the art at the filing date of the instant invention to incorporate the SARS-CoV RBD having a spike protein and ACE-2 taught in the modified method of Mond et al into a LFIA test strip such as taught by Yang et al to be able to detect the neutralizing antibodies in the modified method of Mond et al because Mond et al teaches that the antibodies can be detected by lateral flow assays and Sun et al teaches that the SARS-CoV RBD having a spike protein and ACE-2 are known and conventional in the art that they can be used with solid supports and Yang et al shows that the use of lateral flow assays are known and conventional and provide for rapid and simple assays for the detection of neutralizing antibodies.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporate the SARS-CoV RBD having a spike protein and ACE-2 taught in the modified method of Mond et al into a LFIA test strip such as taught by Yang et al to be able to detect the neutralizing antibodies.  
Mond et al., Sun et al and Yang et al differ from the instant invention in failing to teach the sample was obtained by one or more finger pricks.
Biomerica shows that it is known and conventional in the art that blood can be collected from a finger prick and that the finger prick may be performed anywhere, including airports, schools, work, etc.; this indicates that the biological samples via the finger prick are obtained from human subjects (e.g. pages 1-3).
Su et al shows that it is known and conventional in the art to collect a blood sample by finger stick (prick) (e.g. para 0103).
 It would have been obvious to one of ordinary skill in the art at the filing date of the invention to obtain the sample from the human subject in the modified method of Mond et al by way of a finger prick as described by the announcement provided by Biomerica because such a procedure can be performed anywhere, including airports, schools, work, etc.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success obtaining a sample by finger prick for the modified method of Mond et al.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to obtain the sample from the human subject in the modified method of Mond et al by way of a finger stick because it is well known, routine and conventional in the art to collect a sample by finger stick as shown by Su et al.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success obtaining a sample by finger stick for the modified method of Mond et al.
           With respect to claims 12-13 and the volume of the sample as currently recited. It is noted here that blood collected via a finger prick is a capillary blood sample of very small volume which is inherently much less than 1 milliliter and absent evidence to the contrary since sample in the modified method of Mond et al is the same as currently recited (finger prick) then the volume would be as recited such as less than 100 microliters.  Further, the optimum volume of sample to be obtained can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mond et al in view of Sun et al., Yang et al and Biomerica or Su et al as applied to claims 11-16 and 20   above, and further in view of Park et al (US 8,337,845) in light of Barrett et al (US 2012/0295283).
See above for the teachings of Mond et al., Sun et al., Yang et al., Biomerica and Su et al.
Mond et al., Sun et al., Yang et al., Biomerica and Su et al differ from the instant invention in failing to teach the method does not comprise a wash step and fails to teach measuring a fluorescent signal.
Park et al teaches a Time Resolved Fluorescence Rsonance Engergy Transfer homogeneous competition assay wherein a competitor such as an antibody is combined with a Eu labeled binding partner and an Alexa labeled binding partner (e.g. col 64, lines 36-62).
It would have obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a TR-FRET assay in the modified method of Mond et al and to label the ACE-2 and spike protein with donor and acceptors such as taught by Park because Park et al shows that TR-FRET assays are known and conventional in the art and as shown by Barrett et al (US 2012/0295283) TR-FRET assays generally provide advantages over conventional assay types such as rapid real-time measurements, avoid the use of radioactive materials, are homogeneous requiring minimal additions and no washings and may possess sub-nanomolar detection limits.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a TR-FRET assay in the modified method of Mond et al and to label the ACE-2 and spike protein with donor and acceptors such as taught by Park.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mond et al in view of Sun et al., Yang et al and Biomerica or Su et al as applied to claims 11-16, 18 and 20 above, and further in view of Howard III (US 5,945,341).
See above for the teachings of Mond et al., Sun et al., Yang et al., Biomerica and Su et al.
Mond et al., Sun et al., Yang et al., Biomerica and Su et al differ from the instant invention in failing to explicitly teach detecting a signal from the detectable moiety, wherein a signal is inversely correlated with the level of antibodies.
Howard teaches that it is known and conventional in the art to use a test reader to read a signal from label in a test region of a test strip and that in competitive formats the detect signal is inversely proportional to the analyte concentration (e.g. col 1, lines 8-55).
It would have obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a test reader into the modified method of Mond et al because the modified method of Mond et al is silent with respect to detecting the signal in the competitive immunoassay and Howard teaches that it is known and conventional in the art that the use of a test reader with test strips provides for greater quantitation and faster more reliable handling of test strips (e.g. col 1).  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a test reader into the competitive assay in the modified method of Mond et al.

Response to Arguments
Applicant’s arguments filed 07/27/22 have been considered but are moot in view of the new grounds of rejections which were necessitated by the applicants amendments.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641